Exhibit 10.40

 

LOGO [g308445image002.jpg]  

 

                Weight Watchers International

                675 Ave. of the Americas

                New York, NY 10010

Stacey Mowbray

[REDACTED]

[REDACTED]

April 6, 2016

Dear Stacey:

I am delighted and enthusiastic to confirm your promotion to the newly created
position of President, Americas, effective March 2, 2016, for Weight Watchers
International, Inc. (the “Company”)

The details of your revised compensation and benefits package are attached. To
indicate your acceptance of this offer (the “Agreement”), please sign and date
the enclosed acceptance letter and forward to me at your earliest convenience.

Kind regards,

 

/s/ Kimberly Samon

Kimberly Samon Chief Human Resources Officer

Stacey Mowbray – April 6, 2016- Employment Agreement Letter: Compensation and
Benefits details.



--------------------------------------------------------------------------------

Effective Date of Promotion    March 2, 2016

New Title

   President, Americas, reporting to Jim Chambers, Chief Executive Officer of
Weight Watchers International, Inc. (the “Company”). Work Location    Your
primary work location shall be at 2295 Bristol Circle, Oakville ON L6H 6P8.
However, per the terms of your Assignment Letter (which shall be provided under
separate cover), upon the receipt of your applicable work visa(s), you shall
work at the Company’s US-based headquarters at 675 Avenue of the Americas, New
York, NY 10010 at least four days per week during the designated assignment
period (the “Assignment Period”). Base Salary    CAD $480,000.00 gross, per
annum, less lawful withholdings and deductions, to be paid bi-weekly, every
other Thursday (the “Base Salary”). This is a salaried, exempt position which is
not eligible for overtime. You shall remain on the payroll of, and shall
continue to be an employee of, Weight Watchers Canada, Ltd. (“WWCL”). Annual
Bonus Program    You shall continue to be eligible to earn a bonus in accordance
with the terms and conditions of the Company’s bonus plan. Effective 2016, the
bonus target for this position shall be 50% of your Base Salary (25% based on
individual performance and 75% based on Company performance), which can be over
or underachieved depending on performance. The Company performance portion is
based on 33% of the Company’s overall performance and 67% of the Americas
business performance. The Company’s bonus plan may be modified or terminated at
any time.    In order to be eligible to earn any bonus, you must be employed on
October 1st of the bonus year and be an active employee on the date of payment.
Annual Equity Program    You shall continue to be eligible to participate in the
Company’s annual stock- based incentive compensation program, in accordance with
the terms and conditions of such program, as amended from time to time. With
respect to the Company’s annual stock-based incentive compensation program for
fiscal 2016, you shall have a target aggregate grant amount value of 125% of
your Base Salary (allocated and subject to such terms as determined by the
Company’s Compensation Committee in its sole discretion for executives of the
Company).



--------------------------------------------------------------------------------

   Annual equity awards are subject to your continued employment with the
Company (which does not include any post-employment notice period, whether under
contract, statute, common law or otherwise), and shall be governed by the
Company’s stock-based incentive compensation plan documents and relevant
agreements, as well as any additional terms and conditions as determined by the
Compensation Committee at its sole discretion. The Company’s stock-based
incentive compensation program may be modified or terminated at any time.
Temporary Housing Expense Reimbursement    You shall be entitled to
reimbursement of expenses of up to an aggregate US$75,000 for your U.S.-based
temporary housing during the Assignment Period, provided you produce adequate
documentation of such expenses. Moving Allowance    You shall receive a one-time
moving allowance cash payment in the amount of CAD $30,000, less lawful
withholdings and deductions, for your moving expenses incurred during the
Assignment Period. Car Allowance    You shall continue to receive a car
allowance of CAD $14,000, gross per annum, less lawful withholdings and
deductions. Paid Time Off Policy    You shall continue to be entitled to a total
of 24 days of Paid Time Off (at least 10 of which must be used as vacation
days), and Company holidays (subject to local practices). Termination of
Employment    (a) The Company may terminate this Agreement and your employment
at any time for just cause, without providing you with advance notice of
termination, pay in lieu of such notice, or any form of severance pay, unless
otherwise required by the Employment Standards Act, 2000 (Ontario) (the “ESA”)
and then solely to the extent required by the ESA. The Company shall only pay
any accrued but unpaid Base Salary and any other compensation and unreimbursed
expenses owing to the termination date (the “Accrued Amounts”), and shall comply
with any obligations under the ESA. The Company may terminate this Agreement and
your employment at any time without just cause in accord with applicable law.   
(b) You may resign upon giving 90 days’ advance written notice to the Company
(the “Resignation Period”). The Company may, at its discretion, in writing,
waive in whole or in part such notice and, in such case, the Resignation Period
shall end on the date selected by the Company. You shall not be entitled to
receive any further compensation or benefits whatsoever other than those which
accrue up to the end of the Resignation Period.



--------------------------------------------------------------------------------

   Notwithstanding any terms and conditions of the Continuity Agreement (as
defined below) or any Other Arrangement (as defined below), you hereby agree
that any consideration payable to you, or obligation to provide benefits to you,
pursuant to the Continuity Agreement shall be offset in full by any amounts
payable or benefits provided to you pursuant to this Agreement, the Assignment
Letter or any other agreement between you and the Company or any of its
affiliates, any plan, program or arrangement of the Company or any of its
affiliates, or as provided for by statute, regulation or local law in any
applicable jurisdiction (collectively, the “Other Arrangements”). In the event
any such payment or benefit is first paid or provided to you pursuant to (i) an
Other Arrangement, such payment or benefit shall offset in full any payment or
benefit to be provided under the Continuity Agreement, and (ii) the Continuity
Agreement, such obligations under the Other Arrangements will be deemed to have
been satisfied in full by the corresponding amount paid or benefit provided
under the Continuity Agreement. Extended Healthcare    You will continue to be
eligible for coverage under the current WWCL plan, either as single coverage or
family coverage (per your preference), in accordance with the terms and
conditions of the official plan documents, as amended from time to time. The
Company shall also pay any additional costs associated with such coverage as a
result of your assignment in the United States per the terms of your Assignment
Letter. Registered Retirement Savings Plan (RRSP)    WWCL will make an annual
employer contribution for your benefit to the RBC group RRSP in the aggregate
amount of CAD $24,000. This shall be in lieu of any employer matches that you
previously received in connection with the Company’s RRSP and/or pension plan.
Life Insurance    You will continue to be eligible for life insurance, in
accordance with the terms and conditions of the WWCL’s policies and the official
plan documents, as amended from time to time, and at the same level of coverage
as similarly situated executives in the United States.

Continuity Agreement

   Upon the effective date of your promotion, you will be eligible to enter into
a continuity agreement (the “Continuity Agreement”) with the Company, which
shall remain in effect only for as long as you remain in your role as
Presidents, Americas. For the avoidance of doubt, in no event shall your
Continuity Agreement be deemed a benefit plan.



--------------------------------------------------------------------------------

Wellness Allowance    You will continue to be eligible for reimbursements of up
to CAD $1,000.00 towards approved wellness or fitness expenses on an annual
basis.

Noncompetition, Assignment of Work Product and Confidentiality

Agreement

   You will be required to sign the Company’s standard Noncompetition,
Assignment of Work Product and Confidentiality Agreement (“Noncompetition
Agreement”), which will be provided under separate cover, as a condition for the
effectiveness of this Agreement. Entire Agreement    This Agreement, along with
the above-referenced Assignment Letter and Noncompetition Agreement and
Continuity Agreement which are hereby incorporated by reference (collectively
the “New Agreements”), shall supersede all prior agreements between you and the
Company and/or WWCL. To the extent the terms of the New Agreements differ in any
way from any such prior agreement, the terms of the New Agreements shall
control. By signing this Agreement, you agree that you are not relying upon any
promises, representations, negotiations or discussions except as specifically
set forth in the New Agreements. Governing Law    This Agreement shall be
governed by the laws of the province of Ontario and the federal laws of Canada
applicable therein.



--------------------------------------------------------------------------------

LOGO [g308445ru.jpg]     

 

Weight Watchers International

675 Ave. of the Americas

New York, NY 10010

Kimberly Samon

Vice President, Human Resources North America

Weight Watchers International. Inc.

This is to confirm my acceptance of the Company’s offer for a promotion to the
newly created President, Americas position, per the April 6, 2016 offer letter
above.

My signature below confirms that I understand and agree to the contents of my
offer letter.

I am pleased to accept Weight Watchers International’s offer, and I look forward
to working with the Company in this capacity.

 

/s/ Stacey Mowbray

   

April 6, 2016

Stacey Mowbray     Date